DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are presented for examination.   
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/30/21, 4/14/21 and 5/6/20 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 12, and 14, the limitation “contone map” lacks a well-defined meaning and hence renders the claims are uncleared, according to which a claim needs to be clear by its wording alone, the applicant is invited to incorporate the definition of said limitation into the independent claims.
Claims 2-11, 13 and 15 rejected because they incorporate the deficiencies of claims 1, 12 and 14.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 4-11, 14 and 15  are rejected under 35 U.S.C. 101.  Specifically, independent claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the following:
	1. A method for thermal behavior prediction by an electronic device, comprising: computing, using at least one neural network, a predicted heat map of a layer corresponding to a three-dimensional (3D) model, wherein said computing is based on a contone map corresponding to the 3D model.
14. A non-transitory tangible computer-readable medium storing executable code, comprising: code for causing a processor to predict, using at least one neural network, thermal behavior of a layer corresponding to a 3D model based on voxel-level machine instructions.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a data collection system that includes a provided information computing and predicting processes, nothing in the claim element precludes the step or function from practically being performed in the mind. For example, but for the device/unit/computer language, providing information in the context of this claim encompasses a user manually providing information. Similarly, for example, but for the device/unit/computer language, collecting/analyzing data in the context of this claim encompasses a user thinking about how data is arranged. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a processor. The electronic device/unit/computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of device/unit/computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The processor is recited at a high level of generality and are recited as performing generic functions routinely used in machining applications (for evidence see paragraphs 0010-0011 of the instant disclosure). The claim is not patent eligible.
All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
All the dependent claims 4-11 and 15 are also rejected under 35 U.S.C. 101 as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. The entirety of dependent claims 4-11 and 15 merely recite further limitations drawn to information being manipulated, and therefore do not impose meaningful limitations or render the idea less abstract.  
The limitations of dependent claims 4-11 and 15 are drawn to additional processing of additional information, and therefore do not add a step which is significantly more than the abstract idea. A particularly claimed abstract idea (in this case, particularly claiming the data obtained and data transformation) does not make an abstract idea less abstract (limitations drawn to the abstract idea are not significantly more than the abstract idea itself).
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.
8.	Examiner's note: To qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-4, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhao et al. (Zhao), WO 2016/1956651.
As per claim 1, Zhao teaches a method for thermal behavior prediction by an electronic device, comprising: computing, using at least one neural network [figure 3; para 33, 34] [using a thermal mode function], a predicted heat map of a layer corresponding to a three-dimensional (3D) model [para 14, 15], wherein said computing is based on a contone map corresponding to the 3D model [para 12, 14, 15].
Zhao discloses: 
[0012] Referring to Figures 1 A and 1 B, the target engine 102 represents any circuitry or combination of circuitry and executable instructions to identify a target region of a build bed of a print device where a target object is to be located. A build bed, as used herein, refers to an area of the print device where print material is deposited. The build bed may refer to a layer of powder (i.e., a powder bed) on which a coalescing agent is deposited. As used herein, the target region represents a section of the build bed where the target object is going to be formed. For example, the target region may refer to a two-dimensional (2D) area of layer information for a slice of the target object or a 3D volume of the target object. As used herein, a "target object" represents a printable object produceable by the print device and the "target object model" refers to the data that represents the 3D object to be built in the build volume to form the target object. Examples of target object model data include a 3D model data file provided in a print job, data comprising a 3D model before rasterization and slicing of the 3D model is performed, and data of a layer of the 3D model if the target object is being analyzed during production. As used herein, a print material is a material used by the print device to form an object, such as build material, print fluid, or a combination thereof.

[0014] The thermal engine 104 represents any circuitry or combination of circuitry and executable instructions to identify a temperature level of the target region. The temperature level, as used herein, comprises a predicted temperature during production of the target object by the print device. The predicted temperature may be based on previous print jobs or known temperature information with regards to print device environment of the print device. The print device environment, as used herein, represents the conditions of the area where the print device forms an object. For example, the print device environment comprises the condition of the build bed, the temperature surrounding the build bed, and the temperature at which print material is discharged from a marking device of the print device. The print device environment maybe within an open system that allows the print environment to be affected by external sources or a closed system that seals or otherwise confines the print environment to protect from effects of external sources.

[0015] The temperature level may be identified at the target region by determining a predicted temperature at the location of the build bed using a thermal model and the target object model. For example, at a location where target object is to be printed, a temperature value of the target may be calculated (e.g., using a thermal model function) based on the size of the target object and/or the thermal properties of the print material in addition to any sources of heat within the print device environment, such as a heat lamp. For another example, the temperature level may be identified by generating a temperature map of the build bed using modeled thermal data using a thermal model function (with or without the target object taken into account), and then compare the temperature map to the geometry of the target object. In that example, regions of temperature levels (e.g., temperature ranges) may be identified based on a thermal model of the build bed. The regions of the temperature map may be based on a temperature threshold for production using the print material. For example, the temperature threshold may comprise a target temperature range that depends on a thermal property of the print material used by the print device, such as a melting point or a crystallization point, and the temperature map could identify a boundary of a temperature level threshold region that encompasses an area or section that is within the target temperature range. The temperature threshold represents any appropriate value that represents a temperature and designates the temperature of a print device environment at which a target object is able to properly form. The temperature threshold may be a maximum temperature, a minimum temperature, a range of temperatures, or a combination thereof, and may define a "sweet spot" temperature and or temperature tolerance for a print device environment to, for example, form accurate representations of an input 3D model of a print job. 


	As per claim 2, Zhao teaches of printing the layer based on the predicted heat map [para 12-15].
	As per claim 3, Zhao inherently teaches of performing offline print tuning based on the predicted heat map [para 12-15].
	As per claim 4, Zhao teaches of obtaining a thermal image of a build area, and wherein said computing the predicted heat map is further based on the thermal image. [para 12-15].
	As per claim 8, Zhao teaches that the thermal image is a thermal image of the layer at a first time, and wherein computing the predicted heat map comprises computing the predicted heat map of the layer corresponding to a second time after the first time [para 14-15, 46].
	As per claim 9, Zhao teaches of computing the predicted heat map is independent of thermal sensing [predicted temperature may be based on previous print jobs] after the at least one neural network is trained [para 14, 15, 33].
	As per claim 10, Zhao inherently teaches of obtaining a thermal image of a build area; computing a loss function based on the predicted heat map and the thermal image; and training the at least one neural network based on the loss function [para 14-17].
	 As to claims 12 and 13, basically are the corresponding elements that are carried out the method of operating step in claims 1-2. Accordingly, claims 12-13 are rejected for the same reason as set forth in claims 1-2.
	As to claims 14 and 15, directed to a computer readable medium storing the
Instruction code to perform the method of steps as set forth in claims 1 and 9 executed by the system disclose in claim 12. Therefore, it is rejected on the same basis as set forth hereinabove.
			 
11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
Allowable Subject Matter
12.	Claims 5-7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mahdavi et al, US publication no. 2014/0156053 discloses a 3D printer for printing a 3D article according to artificial intelligence (AI) module and/or neural network module select the most appropriate parameter settings on the basis of the user-defined technical specifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

June 30, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhao is cited by applicant.